COWART, Judge,
dissenting:
Jackson well understood about jury trials and lawyers and the trial judge made it clear to him that if he rejected appointed counsel at the time, and in the manner he did, that he must represent himself. See Mansfield v. State, 430 So.2d 586 (Fla. 4th DCA 1983). Jackson was capable of making an intelligent and understandable choice and waived his constitutional right to counsel and effectuated his right to represent himself by rejecting his appointed counsel with full knowledge and understanding of his alternatives and the consequences. See Williams v. State, 427 So.2d 768, 770 (Fla. 2d DCA 1983). The trial court made an adequate inquiry. As to Mitchell v. State, 407 So.2d 1005 (Fla. 5th DCA 1981) and Schafer v. State, 459 So.2d 1138 (Fla. 5th DCA 1984) see the dissent in Schafer. This case should be affirmed.